          Case 3:18-cv-02193-MEM Document 11 Filed 09/16/19 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Cody & Jami Wood,                         Docket 3:18-cv-02193-MEM
     Plaintiffs
                                          (JUDGE MALACHY E. MANNION)
v.

Synchrony Bank,
     Defendant                            FILED ELECTRONICALLY

                     NOTICE OF VOLUNTARY DISMISSAL

         Please dismiss this action with prejudice and without cost to either

party.

                                            s/ Brett Freeman
                                            Brett Freeman: PA 308834
                                            Sabatini Law Firm, LLC
                                            216 N. Blakely Street
                                            Dunmore, PA 18512
                                            Attorney for Plaintiffs
                                            Phone (570) 341-9000
                                            Facsimile (570) 504-2769
                                            Email: bfecf@bankruptcypa.com
